Exhibit 10.5

 

LOAN SALE AGREEMENT

 

between

 

ORCC FINANCING II LLC

 

as Seller

 

and

 

OWL ROCK CLO I, LTD.

 

as Purchaser

 

Dated as of May 28, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.1 Definitions

1

SECTION 1.2 Other Terms

2

SECTION 1.3 Computation of Time Periods

2

SECTION 1.4 Interpretation

2

SECTION 1.5 References

3

 

 

ARTICLE II CONVEYANCES OF TRANSFERRED ASSETS

3

 

 

SECTION 2.1 Conveyances

3

SECTION 2.2 [Reserved]

5

SECTION 2.3 [Reserved]

5

SECTION 2.4 Actions Pending Completion of Conveyance

5

SECTION 2.5 Indemnification

6

SECTION 2.6 Assignment of Rights and Indemnities

7

 

 

ARTICLE III CONSIDERATION AND PAYMENT

7

 

 

SECTION 3.1 Purchase Price; Substitution Value

7

SECTION 3.2 Payment of Purchase Price

7

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

7

 

 

SECTION 4.1 Seller’s Representations and Warranties

7

 

 

ARTICLE V COVENANTS OF THE SELLER

10

 

 

SECTION 5.1 Covenants of the Seller

10

 

 

ARTICLE VI MISCELLANEOUS PROVISIONS

11

 

 

SECTION 6.1 Amendments, Etc.

11

SECTION 6.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial

11

SECTION 6.3 Notices

12

SECTION 6.4 Severability of Provisions

13

SECTION 6.5 Further Assurances

13

SECTION 6.6 No Waiver; Cumulative Remedies

13

SECTION 6.7 Counterparts

13

SECTION 6.8 Non-Petition

13

SECTION 6.9 Transfer of Seller’s Interest

14

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

SECTION 6.10 Binding Effect; Third-Party Beneficiaries and Assignability

14

SECTION 6.11 Merger and Integration

14

SECTION 6.12 Headings

14

 

ii

--------------------------------------------------------------------------------



 

This LOAN SALE AGREEMENT, dated as of May 28, 2019 (as amended, supplemented or
otherwise modified and in effect from time to time, this “Agreement”), between
ORCC FINANCING II LLC, a Delaware limited liability company, as seller (in such
capacity, the “Seller”) and OWL ROCK CLO I, LTD., an exempted company
incorporated with limited liability  under the laws of the Cayman Islands, as
purchaser (in such capacity, the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, on and after the date hereof, the Seller wishes to sell, transfer, and
otherwise convey, to the Purchaser, without recourse, and the Purchaser wishes
to purchase all right, title and interest of the Seller (whether now owned or
hereafter acquired or arising, and wherever located) in and to the Loan Assets
(as defined below) mutually agreed by the Seller and the Purchaser; and

 

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets (as defined below) under each assignment agreement and
this Agreement is a “true sale” for all purposes, such that, upon payment of the
purchase price therefor, the Transferred Assets will constitute property of the
Purchaser from and after the applicable transfer date;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 Definitions.   As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).  All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Indenture and Security Agreement, dated
as of May 28, 2019 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Indenture”), by and among the Purchaser, as Issuer, Owl
Rock CLO I, LLC, as Co-Issuer, and State Street Bank and Trust Company, as
collateral trustee (in such capacity, the “Trustee”).

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Convey” means to sell, transfer, assign, or otherwise convey assets hereunder
(each such Conveyance being herein called a “Conveyance”).

 

“Excluded Amounts” means, with respect to the Loan Assets, (i) any amount that
is attributable to the reimbursement of payment by or on behalf of the Seller of
any taxes, fee or other charge imposed by any governmental authority on any Loan
Asset, (ii) any interest or fees (including origination, agency, structuring,
management or other up-front fees) that are for the account of the Seller,
(iii) any escrows relating to Taxes, insurance and other amounts in connection
with Loan Assets which are held in an escrow account for the benefit of the
obligor

 

1

--------------------------------------------------------------------------------



 

and the secured party pursuant to escrow arrangements under the related
underlying instruments, (iv) to the extent paid using amounts other than
proceeds of the Loan Assets and proceeds of Loans, as applicable, any amount
paid in respect of reimbursement for expenses owed in respect of any Loan Asset
pursuant to the related underlying instrument or (v) any amount paid to the
Purchaser in error.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Loan Asset” means each commercial loan identified on Schedule A hereto

 

“Proceeds” has the meaning set forth in Section 4.1(n).

 

“Purchase Price” has the meaning set forth in Section 3.1(a).

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Related Property” means, any property or other assets designated and pledged or
mortgaged as collateral to secure repayment of such Loan Asset, including,
without limitation, mortgaged property and/or a pledge of the stock, membership
or other ownership interests in the related obligor or its subsidiaries and all
proceeds from any sale or other disposition of such property or other assets.

 

“Retained Interest” means, with respect to any Loan Asset, (a) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Loan Asset and (b) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan Asset that relate to
such portion(s) of the indebtedness and interest in other obligations that are
owned by another lender.

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Transferred Asset” means each asset, including any Loan Asset, Conveyed by the
Seller to the Purchaser hereunder, including with respect to each such asset,
all Related Property; provided that the foregoing will exclude the Retained
Interest and the Excluded Amounts.

 

SECTION 1.2 Other Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles. 
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9.

 

SECTION 1.3 Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

SECTION 1.4 Interpretation.  In this Agreement, unless a contrary intention
appears:

 

2

--------------------------------------------------------------------------------



 

(i)                                     reference to any Person includes such
Person’s successors and assigns;

 

(ii)                                  reference to any gender includes each
other gender;

 

(iii)                               reference to day or days without further
qualification means calendar days;

 

(iv)                              unless otherwise stated, reference to any time
means New York time;

 

(v)                                 references to “writing” include printing,
typing, lithography, electronic or other means of reproducing words in a visible
form;

 

(vi)                              reference to any agreement, document or
instrument means such agreement, document or instrument as amended, modified,
supplemented, replaced, restated, waived or extended and in effect from time to
time in accordance with the terms thereof and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor;

 

(vii)                           reference to any requirement of law means such
requirement of law as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any section or other
provision of any requirement of law means that provision of such requirement of
law from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such section or other
provision; and

 

(viii)                        references to “including” mean “including, without
limitation”.

 

SECTION 1.5 References.

 

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

ARTICLE II

 

CONVEYANCES OF TRANSFERRED ASSETS

 

SECTION 2.1 Conveyances.

 

(a)                                 On the terms and subject to the conditions
set forth in this Agreement, the Seller Conveys to the Purchaser without
recourse, and the Purchaser accepts such Conveyance, on the date hereof, all of
the Seller’s right, title and interest (whether now owned or hereafter acquired
or arising, and wherever located) in and to each Loan Asset on the Schedule A
and the Related Property, together with all proceeds of the foregoing.

 

3

--------------------------------------------------------------------------------



 

(b)                                 It is the express intent of the Seller and
the Purchaser that each Conveyance of Transferred Assets by the Seller to the
Purchaser pursuant to this Agreement be construed as an absolute sale of such
Transferred Assets by the Seller to the Purchaser providing Purchaser with the
full risks and benefits of ownership of the Transferred Assets. Further, it is
not the intention of the Seller and the Purchaser that any Conveyance be deemed
a grant of a security interest in the Transferred Assets by the Seller to the
Purchaser to secure a debt or other obligation of the Seller.  However, in the
event that, notwithstanding the intent of the parties expressed herein, the
Conveyances hereunder shall be characterized as loans and not as sales, then
(i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and other applicable law and (ii) the
Conveyances by the Seller provided for in this Agreement shall be deemed to be,
and the Seller hereby grants to the Purchaser, a first priority security
interest (subject only to Permitted Liens) in, to and under all of the Seller’s
right, title and interest in, to and under, whether now owned or hereafter
acquired, such Transferred Assets and all proceeds of the foregoing to secure an
obligation of the Seller to pay over and transfer to the Purchaser any and all
distributions received by the Seller (other than Excluded Amounts) in relation
to the Transferred Assets from time to time, whether in cash or in kind, so that
the Purchaser will receive all distributions under, proceeds of and benefits of
ownership of the Transferred Assets and to secure all other obligations of the
Seller hereunder.  If the Conveyances hereunder shall be characterized as loans
and not as sales, the Purchaser and its assignees shall have, with respect to
such Transferred Assets and other related rights, in addition to all the other
rights and remedies available to the Purchaser and its assignees hereunder and
under the underlying instruments, all the rights and remedies of a secured party
under any applicable UCC.

 

(c)                                  The Seller and the Purchaser shall, to the
extent consistent with this Agreement, take such actions as may be necessary to
ensure that, if this Agreement were deemed to create a security interest in the
Transferred Assets to secure a debt or other obligation, such security interest
would be deemed to be a first priority perfected security interest in favor of
the Purchaser under applicable law and will be maintained as such throughout the
term of this Agreement.  The Seller represents and warrants that the Transferred
Assets are being transferred with the intention of removing them from the
Seller’s estate pursuant to Section 541 of the Bankruptcy Code.  The Purchaser
assumes all risk relating to nonpayment or failure by the obligors to make any
distributions owed by them under the Transferred Assets.  Except with respect to
the representations, warranties and covenants expressly stated in this
Agreement, the Seller assigns each Transferred Asset “as is,” and makes no
covenants, representations or warranties regarding the Transferred Assets.

 

(d)                                 In connection with this Agreement, the
Seller agrees to file (or cause to be filed) on or prior to the Closing Date, at
its own expense, a financing statement or statements with respect to the
Transferred Assets Conveyed by the Seller hereunder meeting the requirements of
applicable state law in the jurisdiction of the Seller’s organization to perfect
and protect the interests of the Purchaser created hereby under the UCC against
all creditors of, and purchasers from, the Seller, and to deliver a file-stamped
copy of such financing statements or other evidence of such filings to the
Purchaser as soon as reasonably practicable after its receipt thereof and to
keep such financing statements effective at all times during the term of this
Agreement.

 

(e)                                  The Seller agrees that from time to time,
at its expense, it will promptly execute and deliver all instruments and
documents and take all actions as may be reasonably

 

4

--------------------------------------------------------------------------------



 

necessary or as the Purchaser may request, in order to perfect or protect the
interest of the Purchaser in the Transferred Assets Conveyed hereunder or to
enable the Purchaser to exercise or enforce any of its rights hereunder. 
Without limiting the foregoing, the Seller will, in order to accurately reflect
the Conveyances contemplated by this Agreement, execute and file such financing
or continuation statements or amendments thereto or assignments thereof (as
permitted pursuant hereto) or other documents or instruments as may be
reasonably necessary or as requested by the Purchaser and mark its records
noting the Conveyance to the Purchaser of the Transferred Assets.  The Seller
hereby authorizes the Purchaser to file and, to the fullest extent permitted by
applicable law the Purchaser shall be permitted to sign (if necessary) and file,
initial financing statements, continuation statements and amendments thereto and
assignments thereof without further acts of the Seller; provided that the
description of collateral contained in such financing statements shall be
limited to only Transferred Assets.  Carbon, photographic or other reproduction
of this Agreement or any financing statement shall be sufficient as a financing
statement.

 

(f)                                   Each of the Seller and the Purchaser agree
that prior to the time of Conveyance of any Loan Assets hereunder, the Purchaser
has no rights to or claim of benefit from any Loan Asset (or any interest
therein) owned by the Seller.

 

(g)                                  The Transferred Assets acquired,
transferred to and assumed by the Purchaser from the Seller shall include the
Seller’s entitlement to any surplus or responsibility for any deficiency that,
in either case, arises under, out of, in connection with, or as a result of, the
foreclosure upon or acceleration of any such Transferred Assets (other than
Excluded Amounts).

 

SECTION 2.2 [Reserved].

 

SECTION 2.3 [Reserved].

 

SECTION 2.4 Actions Pending Completion of Conveyance.

 

(a)                                 Pending the receipt of any required consents
to, and the effectiveness of, the sale of any Loan Assets from the Seller to the
Purchaser on the date hereof in accordance with the applicable underlying
instrument, the Seller hereby sells to the Purchaser a 100% participation in
such Loan Asset and its related right, title and interest (each, a
“Participation”). The Participations will not include any rights that are not
permitted to be participated pursuant to the terms of the underlying
instruments. Such sale of the Participations shall be without recourse to the
Seller (including with regard to collectability), and shall constitute an
absolute sale of each such Participation. Each of the Participations has the
following characteristics:

 

(i)                                     the Participation represents an
undivided participating interest in 100% of the underlying Loan Asset and its
proceeds (including the Proceeds);

 

(ii)                                  the Seller does not provide any guaranty
of payments to the holder of the Participation or other form of recourse (except
as otherwise expressly provided in the representations and warranties set forth
in Article IV) or credit support;

 

(iii)                               the Participation represents a pass through
of all of the payments made on the Loan Asset (including the Proceeds) and will
last for the same length of time as such Loan Asset except that each
Participation will terminate automatically upon the

 

5

--------------------------------------------------------------------------------



 

settlement of the assignment of the underlying right, title and interest of the
related Loan Asset from the Seller to the Purchaser; and

 

(iv)                              the Seller holds title in such participated
Loan Assets for the benefit of the Purchaser and shall exercise the same care in
the administration of the participated Loan Assets as it would exercise for
loans held for its own account.

 

(b)                                 Each party hereto shall use commercially
reasonable efforts to, as soon as reasonably practicable after the Closing Date,
cause the Purchaser to become a lender under the underlying instrument with
respect to the Seller’s interest in each Transferred Asset and take such action
as shall be mutually agreeable in connection therewith and in accordance with
the terms and conditions of the underlying instrument and consistent with the
terms of this Agreement.

 

(c)                                  Pending completion of the assignment of the
Seller’s interest in each Transferred Asset in accordance with the applicable
underlying instruments, the Seller shall comply with any written instructions
provided to the Seller by or on behalf of the Purchaser with respect to voting
rights to be exercised by holders of such Transferred Assets and shall refrain
from taking any action with respect to the participated Loan Assets other than
as instructed by the Purchaser, other than with respect to any voting rights
that are not permitted to be participated pursuant to the terms of the
applicable underlying instrument (and such restrictions, requirements or
prohibitions are hereby incorporated by reference as if set forth herein).

 

SECTION 2.5 Indemnification.

 

(a)                                 The Seller hereby agrees to indemnify the
Purchaser and its successors, transferees, and assigns (including each Secured
Party) or any of such Person’s respective shareholders, officers, employees,
agents or Affiliates (each of the foregoing Persons being individually called an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, any
and all costs, losses, claims, damages, liabilities and related expenses
(including the reasonable and documented out-of- pocket fees, charges and
disbursements of any outside counsel for any Indemnitee) (all of the foregoing
being collectively called “Indemnified Amounts”) incurred by any Indemnified
Party or awarded against any Indemnified Party in favor of any Person (including
the Seller) other than such Indemnified Party arising out of any the fraud, bad
faith or willful misconduct on the part of the Seller with respect to this
Agreement; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such Indemnified Amounts (i) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the fraud, bad faith or willful misconduct of such Indemnified
Party or (ii) the uncollectability of any Loan Asset due to an Obligor’s failure
to pay any amounts due under the applicable loan agreement in accordance with
its terms.

 

(b)                                 If the Seller has made any payment pursuant
to this Section 2.5 and the recipient thereof later collects any payments from
others (including insurance companies) in respect of such amounts or is found in
a final and nonappealable judgment by a court of competent jurisdiction not to
be entitled to such indemnification, then the recipient agrees that it shall
promptly repay to the Seller such amounts collected.

 

6

--------------------------------------------------------------------------------



 

SECTION 2.6 Assignment of Rights and Indemnities.  The Seller acknowledges that,
pursuant to the Indenture, the Purchaser shall assign all of its right, title
and interest in, to and under this Agreement, including its rights of indemnity
granted hereunder, to the Trustee, for the benefit of the Secured Parties. Upon
such assignment, (a) the Trustee, for the benefit of the Secured Parties, shall
have all rights of the Purchaser hereunder and may in turn assign such rights,
and (b) the obligations of the Seller under Section 2.5 and Section 2.6 shall
inure to the Trustee, for the benefit of the Secured Parties. The Seller agrees
that, upon such assignment, the Trustee, for the benefit of the Secured Parties,
may enforce directly, without joinder of the Purchaser, the indemnities set
forth in Section 2.5 and Section 2.6.

 

ARTICLE III

 

CONSIDERATION AND PAYMENT

 

SECTION 3.1 Purchase Price; Substitution Value.

 

(a)                                 The purchase price (the “Purchase Price”)
for each Loan Asset Conveyed by the Seller to the Purchaser shall be a dollar
amount equal to the fair market value (as agreed by the Seller and the Purchaser
at the time of such Conveyance) of such Loan Asset Conveyed as of such date.

 

SECTION 3.2 Payment of Purchase Price.

 

(a)                                 The Purchase Price, along with any fees from
origination of the applicable Loan Asset, for the Transferred Assets Conveyed
from the Seller to the Purchaser shall be paid in cash in immediately available
funds.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1 Seller’s Representations and Warranties.  The Seller represents and
warrants to the Purchaser as of the Closing Date:

 

(a)                                 Existence, Qualification and Power.  The
Seller (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Agreement and to
carry out the transactions contemplated thereby and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a material adverse effect on
the Purchaser.

 

(b)                                 Authorization; No Contravention.  The
execution, delivery and performance of the Seller and the consummation of the
transactions contemplated by this Agreement do not and will not (a) violate
(1) any provision of any law or any governmental rule or regulation applicable
to it, (2) any of its organizational documents or (3) any order, judgment or
decree of any court or other agency of government binding on it or its
properties (except where the violation could not

 

7

--------------------------------------------------------------------------------



 

reasonably be expected to have a material adverse effect on the Purchaser);
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any of its contractual obligation (except where
the violation could not reasonably be expected to have a material adverse effect
on the Purchaser); (c) result in or require the creation or imposition of any
Lien upon any of its properties or assets (other than any Liens created under
the Indenture in favor of Trustee for the benefit of the Secured Parties); or
(d) require any approval of its stockholders, members or partners or any
approval or consent of any other Person.

 

(c)                                  Governmental Authorization; Other
Consents.  The execution, delivery and performance by the Seller and the
consummation of the transactions contemplated by this Agreement do not and will
not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any governmental authority, except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Trustee for filing and/or recordation, as of the Closing Date.

 

(d)                                 No Adverse Proceeding; Title.  There is no
litigation, adverse proceeding or investigation pending or threatened against
the Seller, before any governmental authority (i) asserting the invalidity of
this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or (iii) seeking any determination
or ruling that would reasonably be expected to have a material adverse effect on
the Purchaser.  The Seller is not (a) in violation of any applicable laws that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Purchaser or (b) subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a material adverse effect on the Purchaser.

 

(e)                                  Good and Marketable Title.  The Seller owns
and has good and marketable title to the Transferred Assets and free and clear
of any lien (other than the liens in favor of the Trustee for the benefit of the
Secured Parties pursuant to the Indenture and inchoate liens arising by
operation of law, Permitted Liens or any lien that will be released prior to or
contemporaneously with the applicable Conveyance) and there are no financing
statements naming the Seller as debtor and covering the Transferred Assets other
than any financing statements in favor of the Trustee for the benefit of the
Secured Parties pursuant to the Indenture, Permitted Liens or any lien that will
be released prior to or contemporaneously with the applicable Conveyance.

 

(f)                                   Backup Security Interest.  In the event
that, notwithstanding the intent of the parties, the Conveyances hereunder shall
be characterized as loans and not as sales, then:

 

(i)                                     this Agreement creates a valid and
continuing lien and security interest on the Seller’s right, title and interest
in and to the Transferred Assets in favor of the Purchaser and the Trustee, as
assignee, for the benefit of the Secured Parties, which security interest is
validly perfected under Article 9 of the UCC (to the extent such security
interest may be perfected by filing a UCC financing statement under such
article), and is enforceable as such against creditors of and purchasers from
the Seller;

 

8

--------------------------------------------------------------------------------



 

(ii)                                  the Transferred Assets are comprised of
interests in instruments, security entitlements, general intangibles, accounts,
certificated securities, uncertificated securities, securities accounts, deposit
accounts, supporting obligations, insurance,  investment property and proceeds
(each as defined in the UCC) and such other categories of collateral under the
UCC as to which the Seller has complied with its obligations as set forth
herein;

 

(iii)                               the Seller has received all consents and
approvals required by the terms of any Loan Asset to the sale and granting of a
security interest in the Loan Assets hereunder to the Purchaser and the Trustee,
as assignee on behalf of the Secured Parties; the Seller has taken all necessary
steps to file or authorize the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in that portion of the Transferred
Assets in which a security interest may be perfected by filing pursuant to
Article 9 of the UCC as in effect in Delaware;

 

(iv)                              none of the underlying promissory notes that
constitute or evidence the Loan Assets has any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed to any Person other
than the Purchaser and the Trustee, as assignee on behalf of the Secured
Parties;

 

(v)                                 with respect to a Transferred Asset that
constitutes a “certificated security,” such certificated security has been
delivered to the Trustee, or will be delivered to the Trustee and, if in
registered form, has been specially Indorsed to the Trustee or in blank by an
effective Indorsement or has been registered in the name of the Trustee upon
original issue or registration of transfer by the Seller of such certificated
security, in each case, promptly upon receipt; provided that any file-stamped
document, promissory note and certificates relating to any Loan Asset shall be
delivered as soon as they are reasonably available; and in the case of an
uncertificated security, by (A) causing the Trustee to become the registered
owner of such uncertificated security and (B) causing such registration to
remain effective.

 

(g)                                  Fair Consideration; No Avoidance for Loan
Asset Payments.  With respect to each Transferred Asset sold hereunder, the
Seller sold such Transferred Asset to the Purchaser in exchange for payment,
made in accordance with the provisions of this Agreement, in an amount which
constitutes fair consideration and reasonably equivalent value.  Each such
Conveyance referred to in the preceding sentence shall not have been made for or
on account of an antecedent debt owed by the Seller to the Purchaser and,
accordingly, no such sale is or may be voidable or subject to avoidance under
the Bankruptcy Code and the rules and regulations thereunder.

 

(h)                                 Adequate Capitalization; No Insolvency.  As
of such date it is, and after giving effect to any Conveyance it will be,
solvent and it is not entering into this Agreement or consummating any
transaction contemplated hereby with any intent to hinder, delay or defraud any
of its creditors.

 

(i)                                     True Sale.  Each Transferred Asset sold
hereunder shall have been sold by the Seller to the Purchaser in a “true sale.”

 

9

--------------------------------------------------------------------------------



 

(j)                                    Notice to Agents and Obligors.  The
Seller will direct any agent, administrative agent or obligor for any Loan Asset
included in the Transferred Assets to remit all payments and collections with
respect to such Loan Asset directly to the  relevant Collection Account.

 

(k)                                 Proceeds.  The Seller acknowledges that all
Collections received by it or its Affiliates with respect to the Transferred
Assets (other than Excluded Amounts) (the “Proceeds”) Conveyed to the Purchaser
are held and shall be held in trust for the benefit of the Purchaser and its
assignees until deposited into the Interest Collection Subaccount or the
Principal Collection Subaccount.  The Seller shall promptly remit to the
Purchaser or the Purchaser’s designee any payment or any other sums relating to,
or otherwise payable on account of, the Transferred Assets (other than Excluded
Amounts) that the Seller receives after the Closing Date.

 

ARTICLE V

 

COVENANTS OF THE SELLER

 

SECTION 5.1 Covenants of the Seller.  The Seller hereby covenants and agrees
with the Purchaser that, from the date hereof until the termination of this
Agreement, unless the Purchaser otherwise consents in writing:

 

(a)                                 Deposit of Collections.  The Seller shall
transfer, or cause to be transferred, all Collections (if any) it receives in
respect of the Loan Assets (other than Excluded Amounts) to the Trustee promptly
following the date such Collections are received by the Seller.

 

(b)                                 Books and Records.  The Seller shall
maintain proper books of record and account of the transactions contemplated
hereby, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions contemplated
hereunder.

 

(c)                                  Accounting of Purchases.  Other than for
consolidated accounting purposes, the Seller will not account for or treat the
transactions contemplated hereby in any manner other than as a sale of the
Transferred Assets by the Seller to the Purchaser; provided that solely for
federal income tax reporting purposes, the Purchaser is treated as a
“disregarded entity” and, therefore, the Conveyance of Transferred Assets by the
Seller to the Purchaser hereunder will not be recognized.

 

(d)                                 Liens.  The Seller shall not create, incur,
assume or permit to exist any Lien on or with respect to any of its rights in
the Transferred Assets (other than the liens in favor of the Trustee for the
benefit of the Secured Parties pursuant to the Indenture, Permitted Liens and
any lien that will be released prior to or contemporaneously with the applicable
Conveyance).  For the avoidance of doubt, this Section 5.1(d) shall not apply to
any property retained by the Seller and not Conveyed or purported to be Conveyed
hereunder.

 

(e)                                  Change of Name.  Etc.  The Seller shall not
change its name, or name under which it does business, in any manner that would
make any financing statement or continuation statement filed by the Seller or
Purchaser pursuant hereto (or by the Trustee on behalf of the Seller or
Purchaser) or change its jurisdiction of organization, unless the Seller shall
have given the

 

10

--------------------------------------------------------------------------------



 

Purchaser at least 30 days prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements and, in the case of a change in jurisdiction, new
financing statements.  The Seller shall do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, its
material rights and its material privileges, obligations, licenses and
franchises for so long as any Participations remain outstanding pursuant to
Section 2.4.

 

(f)                                   Sale Characterization.  The Seller shall
not make statements or disclosures, or treat the transactions contemplated by
this Agreement (other than for consolidated accounting purposes) in any manner
other than as a true sale or absolute assignment of the title to and sole record
and beneficial ownership interest of the Transferred Assets Conveyed or
purported to be Conveyed hereunder; provided that the Seller may consolidate the
Purchaser and/or its properties and other assets for accounting purposes in
accordance with GAAP if any consolidated financial statements of the Seller
contain footnotes that the Transferred Assets have been sold to the Purchaser.

 

(g)                                  Expenses.  The Seller shall pay its
operating expenses and liabilities from its own assets.

 

(h)                                 Commingling.  The Seller shall not, and
shall not permit any of its Affiliates to, deposit or permit the deposit of any
funds that do not constitute Collections of any Loan Asset into the Interest
Collection Subaccount or the Principal Collection Subaccount.

 

ARTICLE VI

 

MISCELLANEOUS PROVISIONS

 

SECTION 6.1 Amendments, Etc..  This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and permitted under the Indenture.  Any reconveyance executed in
accordance with the provisions hereof shall not be considered an amendment or
modification to this Agreement.

 

SECTION 6.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)                                 THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY ARISING OUT OF OR RELATING HERETO, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND

 

11

--------------------------------------------------------------------------------



 

COUNTY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR
ITSELF, IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY AND TO THE FULLEST EXTENT
IT IS LEGALLY PERMITTED TO DO SO (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 6.3 AND (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT.

 

(c)                                  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT OR THE PURCHASER/SELLER RELATIONSHIP THAT IS
BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 6.2 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

SECTION 6.3 Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
electronic communication) and shall be personally delivered or sent by certified
or registered mail (return receipt requested), by overnight delivery service
(with all charges paid), by electronic mail (“e-mail”) or by hand delivery, to
the intended party at the address of such party set forth below:

 

(a)                                 in the case of the Purchaser, as provided
under the Indenture;

 

12

--------------------------------------------------------------------------------



 

(b)                                 in the case of the Seller:

 

ORCC FINANCING II LLC

399 Park Avenue, Floor 38

New York, NY 10022

Attention: Alan Kirshenbaum

E-mail Address: alan@owlrock.com with a copy to legal@owlrock.com

 

All such notices and correspondence shall be deemed given (a) if sent by
certified or registered mail, three (3) Business Days after being postmarked,
(b) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (c) if sent by
e-mail, when received.

 

SECTION 6.4 Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

SECTION 6.5 Further Assurances.  The Purchaser and the Seller each agree that at
any time and from time to time, at its expense and upon reasonable request of
the Trustee, it shall promptly execute and deliver all further instruments and
documents, and take all reasonable further action, that is necessary or
desirable to perfect and protect the Conveyances and security interests granted
or purported to be granted by this Agreement or to enable the Trustee or any of
the Secured Parties to exercise and enforce its rights and remedies under this
Agreement with respect to any Transferred Assets.

 

SECTION 6.6 No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Trustee, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privilege provided by law.

 

SECTION 6.7 Counterparts.  This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 6.8 Non-Petition.  The Seller covenants and agrees that, prior to the
date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of all Obligations (other than contingent
reimbursement and indemnification obligations which are unknown, unmatured and
for which no claim has been made), no party hereto shall institute against, or
join any other Person in instituting against, the Purchaser any

 

13

--------------------------------------------------------------------------------



 

bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under any federal, state or foreign bankruptcy or
similar law.

 

SECTION 6.9 Transfer of Seller’s Interest.  With respect to each transfer of a
Transferred Asset, (i) the Purchaser shall, as to each Transferred Asset, be a
party to the relevant underlying instruments and have the rights and obligations
of a lender thereunder, and (ii) the Seller shall, to the extent provided in
this Agreement, and the applicable underlying instruments, relinquish its rights
and be released from its obligations, as to each Transferred Asset.  The
obligors or agents on the Transferred Asset were or will be notified of the
transfer of the Transferred Asset to the Purchaser to the extent required under
the applicable underlying instruments.  The Trustee will have possession of the
related underlying instrument (including the underlying promissory notes, if
any).

 

SECTION 6.10 Binding Effect; Third-Party Beneficiaries and Assignability.  This
Agreement will inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.  The Trustee, for the
benefit of the Secured Parties, and the Trustee are each intended by the parties
hereto to be an express third-party beneficiary of this Agreement. 
Notwithstanding anything to the contrary contained herein, this Agreement may
not be assigned by the Purchaser or the Seller without the prior written consent
of the Trustee.

 

SECTION 6.11 Merger and Integration.  Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement.

 

SECTION 6.12 Headings.  The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Loan Sale
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

ORCC FINANCING II LLC,

 

as Seller

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

OWL ROCK CLO I, LTD.,

 

as Purchaser

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the Loan Sale Agreement]

 

--------------------------------------------------------------------------------



 

Schedule A

 

SCHEDULE OF LOAN ASSETS

 

[see attached]

 

--------------------------------------------------------------------------------



 

ORCC Financing II Asset Purchase May 28, 2019

 

Company

 

Facility

 

Purchased Par

 

Price

 

Cash Purchase Price

 

Tyson Frozen Bakery

 

1st Lien

 

$

7,500,000

 

97.75

%

$

7,331,250.00

 

AmSpec Holdings Corp

 

1st Lien

 

$

15,000,000

 

97.50

%

$

14,625,000.00

 

Procare

 

1st Lien

 

$

5,000,000

 

98.00

%

$

4,900,000.00

 

Zenith Energy

 

1st Lien

 

$

14,676,310

 

98.00

%

$

14,382,783.76

 

Cardinal Holdings (Capco)

 

1st Lien

 

$

10,000,000

 

100.00

%

$

10,000,000.00

 

Ideal Tridon Holdings, Inc.

 

1st Lien

 

$

10,000,000

 

99.00

%

$

9,900,000.00

 

Manna Development Group, LLC

 

1st Lien

 

$

15,000,000

 

98.50

%

$

14,775,000.00

 

Teaching Strategies

 

1st Lien

 

$

15,000,000

 

97.50

%

$

14,625,000.00

 

DMT

 

1st Lien

 

$

8,000,000

 

96.00

%

$

7,680,000.00

 

Apex

 

1st Lien

 

$

7,500,000

 

98.00

%

$

7,350,000.00

 

Lytx, Inc.

 

1st Lien

 

$

12,500,000

 

100.00

%

$

12,500,000.00

 

Dealer Tire, LLC

 

1st Lien

 

$

15,000,000

 

97.50

%

$

14,625,000.00

 

Applied-Cleveland Holdings, Inc.

 

1st Lien

 

$

22,500,000

 

100.00

%

$

22,500,000.00

 

Associations, Inc.

 

1st Lien

 

$

19,942,048

 

99.25

%

$

19,792,482.94

 

Beeline

 

1st Lien

 

$

12,000,000

 

98.00

%

$

11,760,000.00

 

Douglas Products and Packaging Company LLC

 

1st Lien

 

$

14,500,000

 

99.00

%

$

14,355,000.00

 

Galls, LLC

 

1st Lien

 

$

15,000,000

 

99.00

%

$

14,850,000.00

 

Hillstone Environmental Partners, LLC

 

1st Lien

 

$

15,000,000

 

100.00

%

$

15,000,000.00

 

LineStar Integrity Services

 

1st Lien

 

$

5,000,000

 

98.50

%

$

4,925,000.00

 

PLI

 

1st Lien

 

$

11,500,000

 

98.00

%

$

11,270,000.00

 

Roland Corporation

 

2nd Lien

 

$

7,500,000

 

100.00

%

$

7,500,000.00

 

TC Holdings, LLC

 

1st Lien

 

$

15,000,000

 

98.50

%

$

14,775,000.00

 

Trader Interactive, LLC

 

1st Lien

 

$

7,500,000

 

99.50

%

$

7,462,500.00

 

Troon Golf, L.L.C.

 

1st Lien

 

$

12,500,000

 

100.00

%

$

12,500,000.00

 

Valpak

 

1st Lien

 

$

10,000,000

 

100.50

%

$

10,050,000.00

 

Tranzact

 

1st Lien

 

$

7,500,000

 

100.00

%

$

7,500,000.00

 

Cold Spring Brewing Company

 

1st Lien

 

$

17,500,000

 

98.00

%

$

17,150,000.00

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

$

328,118,358

 

 

 

$

324,084,017

 

 

--------------------------------------------------------------------------------